              Case 3:20-cv-05331-RJB Document 11 Filed 06/04/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8          BRENDA M. JOHNSON,                               CASE NO. C20-5331-RJB

 9                                Plaintiff,                 ORDER ON REVIEW OF
                                                             MOTION FOR RECUSAL
10                 v.

11          TERRY LEE REMBERT, et al.,

12                                Defendants.

13          On May 26, 2020, Plaintiff Brenda M. Johnson, proceeding pro se, filed a Motion seeking

14 to disqualify the Honorable Robert J. Bryan in this matter. Dkt. #9. On June 3, 2020, Judge Bryan

15 issued an Order declining to recuse himself and, in accordance with this Court’s Local Rules,

16 referring that decision to the Chief Judge for review. Dkt. #10; LCR 3(f). The Court will not

17 address the other rulings contained in that Order.

18          A judge of the United States shall disqualify himself in any proceeding in which his

19 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

20 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

21 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28 U.S.C.

22 § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a district court

23 makes and files a timely and sufficient affidavit that the judge before whom the matter is pending

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 1
              Case 3:20-cv-05331-RJB Document 11 Filed 06/04/20 Page 2 of 2



 1 has a personal bias or prejudice either against him or in favor of any adverse party, such judge

 2 shall proceed no further therein, but another judge shall be assigned to hear such proceeding.”

 3 “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United States v. Studley,

 4 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712

 5 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an extrajudicial source.”).

 6          Plaintiff’s Motion for Recusal reads simply: “Rescue [sic] against Robert J. Bryan Term

 7 on Bench.” Dkt. #9 at 1. It provides no claims or evidence upon which this Court may reasonably

 8 question Judge Bryan’s impartiality. For this reason, Plaintiff’s Motion fails to demonstrate that

 9 the standards for recusal have been met.

10          Accordingly, the Court hereby ORDERS that Judge Bryan’s refusal to recuse himself from

11 this matter is AFFIRMED. The Clerk SHALL provide copies of this order to Plaintiff and to all

12 counsel of record.

13          DATED this 4th day of June, 2020.

14

15

16                                               A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 2
